Exhibit 10.8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of February __, 2014 and
is effective December 16, 2013 is entered into by and between ActiveCare, Inc.,
a Delaware corporation (the “Company”) and each of the purchasers identified on
the signature pages hereof (the “Purchasers”). Capitalized terms used herein,
but not otherwise defined, shall have the meanings ascribed to such terms in the
Purchase Agreement (as defined below).


WHEREAS, reference is made to that certain Securities Purchase Agreement, dated
December 16, 2013, by and among the Company and the Purchasers (the “Purchase
Agreement”), and the other transaction documents entered into in connection
therewith;


WHEREAS, the parties wish to amend certain terms of the Transaction Documents.


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1. Amendments to Purchase Agreement.
 
(a) Definition of Exempt Issuance.  The parties hereby agree to amend and
restate Section (d) of the definition of Exempt Issuance in the Purchase
Agreement.  As such, Section (d) is amended and restated in its entirety to read
as follows:
 
“up to an amount of Preferred Stock and warrants having a cash subscription
amount equal to the difference between $6,000,000 and the aggregate Subscription
Amounts hereunder, on the same terms and conditions and prices as hereunder,
with investors executing definitive agreements for the purchase of such
securities and such transactions having closed on or before March 31, 2014 and”


2. Amendments to Certificate of Designation.
 
(a) Definition of Exempt Issuance.  The parties hereby agreed to amend and
restate Section (d) of the definition of Exempt Issuance in the Certificate of
Designation.  As such, Section (d) is amended and restated in its entirety to
read as follows:
 
“up to an amount of Preferred Stock and warrants having a cash subscription
amount equal to the difference between $6,000,000 and the aggregate Subscription
Amounts under the Purchase Agreement, on the same terms and conditions and
prices as hereunder, with investors executing definitive agreements for the
purchase of such securities and such transactions having closed on or before
March 31, 2014 and”
 
(b) Amendment to Section 7(b).  The parties hereby agree to amend and restate
Section 7(b) of the Certificate of Designation as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
“...(b) [Intentionally Omitted.]”
 
(c) Change in Number of Authorized Preferred Stock.    The parties hereby
consent to and agree to increase the number of authorized shares of preferred
stock designated as Series F Variable Rate Convertible Preferred Stock from
7,803 to 10,000.
 
(d) The Company shall take all necessary actions to effectuate the amendments to
the Certificate of Designation, including the filing of the amendment to the
Certificate of Designation with the Secretary of State of Delaware on the date
hereof, in the form of Exhibit A attached hereto, and shall deliver evidence
thereof to each Purchaser.
 
3. Amendment to Warrants.  The parties hereby agree to amend and restate Section
3(b) of the Warrants as follows:
 
“...(b) [Intentionally Omitted.]”


4. Additional Covenants.
 
(a) Subsequent Equity Sales.  From the date hereof until such time as no
Purchaser holds any of the Preferred Stock, neither the Company nor any
Subsidiary shall issue, enter into any agreement to issue or announce the
issuance or proposed issuance of any shares of Common Stock or Common Stock
Equivalents at an effective per share purchase price less than $1.00 (subject to
adjustment for forward and reverse stock splits and the like).  From the date
hereof until such time that the Purchasers no longer hold any of the Warrants,
neither the Company nor any Subsidiary shall issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any shares of Common
Stock or Common Stock Equivalents at an effective per share purchase price less
than $1.10 (subject to adjustment for forward and reverse stock splits and the
like).  Notwithstanding the foregoing, this Section shall not apply in respect
of an Exempt Issuance.
 
(b) Greenshoe.
 
(i) The Company and each Purchaser hereby agree that from the date hereof until
February 14, 2015, each Purchaser shall have the right, in its sole
determination, to elect to purchase, severally and not jointly with the other
Purchasers and, subject to the proviso below, in one or more purchases,
additional shares of Preferred Stock and Warrants with an aggregate subscription
amount thereof of up to $1,500,000 and in the individual aggregate subscription
amount set forth on its signature page hereto (such securities, the “Greenshoe
Securities” and such right to receive the Greenshoe Securities pursuant to this
Section 4(b), the “Greenshoe Rights”).  The Greenshoe Securities shall be in the
same form as the Warrants and Preferred Stock issued pursuant to the Purchase
Agreement.
 
(ii) Any Greenshoe Right exercised by a Purchaser shall close within 5 Trading
Days of a duly delivered exercise notice by the exercising party.  Any
additional investment in the Greenshoe Securities shall be on terms otherwise
identical to those set forth in the Transaction Documents, mutatis mutandis,
except that the dividend rate for the Preferred Stock issued in respect of a
Greenshoe Right shall be the dividend rate in effect at such time under the
Certificate of Designation (regardless of whether any of the Preferred Stock
issued on the Closing Date remains outstanding, and subject to further increase
on the dates set forth in the Certificate of Designation) and the warrants shall
have a five year term from the closing of such Greenshoe Right.  In order to
effectuate a purchase and sale of the Greenshoe Securities, the Company and the
Purchasers shall enter into a securities purchase agreement identical to the
Purchase Agreement, mutatis mutandis and shall include updated disclosure
schedules.


 
 

--------------------------------------------------------------------------------

 
 
5. Representations and Warranties of the Company.  The Company hereby makes the
representations and warranties set forth below to the Purchasers as of the date
of its execution of this Agreement:
 
(i) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder in
accordance with the terms hereof.  The execution and delivery of this Agreement
by the Company and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company's stockholders in connection therewith.  This Agreement has been
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(ii) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby, subject to the terms hereof and thereof, do not and will not: (i)
conflict with or violate any provision of the Company's or any Subsidiary's
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.


 
 

--------------------------------------------------------------------------------

 
 
(iii) Survival and Bring Down.  All of the Company's representations and
warranties contained in this Agreement shall survive the execution, delivery and
acceptance of this Agreement by the parties hereto.  The Company expressly
reaffirms that each of the representations and warranties set forth in each of
the Purchase Agreement (as supplemented or qualified by the disclosures in any
disclosure schedule to any Purchase Agreement), continues to be true, accurate
and complete in all material respects as of the date hereof (except as set forth
in the disclosure schedules attached hereto) (the “Bring Down Disclosure
Schedule”), and except for any representation and warranty made as of a certain
date, in which case such representation and warranty shall be true, accurate and
complete as of such date), and the Company hereby remakes and incorporates
herein by reference each such representation and warranty (as qualified by the
Bring Down Disclosure Schedule) as though made on the date of this
Agreement.  Further, for clarity, the term “Transaction Documents” as defined
under the Purchase Agreement shall expressly include this Agreement.
 
(iv) Required Minimum.   Without limiting Section 5(iii) above, the Company
acknowledges that it has reserved (and continues to have reserved) a number of
shares of Common Stock equal to the Required Minimum as of the Closing
Date.    The Company also acknowledges its agreement under the Purchase
Agreement to maintain a number of authorized and unissued shares of Common Stock
at all times in an amount equal to the Required Minimum (including for purposes
of the Greenshoe Rights) and, in the event that the number of authorized but
unissued and unreserved shares of Common Stock is less than the Required
Minimum, to use its commercially reasonable efforts to increase the number of
authorized as soon as possible (and in any event within 75 calendar days after
such date).
 
6. Representations and Warranties of the Purchasers.  Each Purchaser hereby
makes the representation and warranty set forth below to the Company as of the
date of its execution of this Agreement. Such Purchaser represents and warrants
that (a) the execution and delivery of this Agreement by it and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on its behalf and (b) this Agreement has been duly executed and
delivered by such Purchaser and constitutes the valid and binding obligation of
such Purchaser, enforceable against it in accordance with its terms except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
7. Fees and Expenses.  The Company agrees to reimburse Hillair Capital
Management LLC for its legal fees and expenses in connection herewith.  Except
as expressly set forth in the Transaction Documents to the contrary, each party
shall pay the fees and expenses of its advisors, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
8. Effect on Transaction Documents. Except as expressly set forth above, all of
the terms and conditions of the Transaction Documents shall continue in full
force and effect after the execution of this Agreement and shall not be in any
way changed, modified or superseded by the terms set forth herein, including,
but not limited to, any other obligations the Company may have to the Purchasers
under the Transaction Documents. 


9. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be provided as set forth in the
Purchase Agreement.
 
10. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents, including this
Agreement, shall be governed by the terms of the Purchase Agreement.
 
11. Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
12. Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser hereunder are several and not joint with the obligations of
any other Purchasers hereunder, and no Purchaser shall be responsible in any way
for the performance of the obligations of any other Purchaser hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to protect and
enforce its rights, including, but not limited to, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.
 
 


 [SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 

     
ACTIVECARE, INC.
         
By:___________________________
 
     Name:
 
     Title:

 


********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDERS FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[HOLDER'S SIGNATURE PAGE TO ACAR AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Purchaser: __________________________
Signature of Authorized Signatory of Purchaser: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________
Greenshoe Right Amount: $________________________








[SIGNATURE PAGES CONTINUE]
 
 

--------------------------------------------------------------------------------

 
 